


110 HR 3754 RH: To authorize the Administrator of the

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 447
		110th CONGRESS
		2d Session
		H. R. 3754
		[Report No.
		  110–705]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 4, 2007
			Mr. Costa (for
			 himself, Mr. Cardoza,
			 Mr. McNerney, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		
			June 10, 2008
			Additional sponsors: Ms.
			 Matsui, Mr. Kind,
			 Mrs. Bono Mack,
			 Mr. Shimkus,
			 Mr. Butterfield,
			 Mr. Matheson,
			 Mr. Hill, and
			 Mr. Terry
		
		
			June 10, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To authorize the Administrator of the
		  Environmental Protection Agency to accept, as part of a settlement, diesel
		  emission reduction Supplemental Environmental Proj­ects, and for other
		  purposes.
	
	
		1.EPA authority to accept
			 diesel emissions reduction Supplemental Environmental ProjectsThe Administrator of the Environmental
			 Protection Agency (hereinafter, the Agency) may accept
			 (notwithstanding sections 3302 and 1301 of title 31, United States Code) diesel
			 emissions reduction Supplemental Environmental Projects if the projects, as
			 part of a settlement of any alleged violations of environmental law—
			(1)protect human
			 health or the environment;
			(2)are related to the
			 underlying alleged violations;
			(3)do not constitute
			 activities that the defendant would otherwise be legally required to perform;
			 and
			(4)do not provide
			 funds for the staff of the Agency or for contractors to carry out the Agency’s
			 internal operations.
			
	
		June 10, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
